WALKER, Circuit Judge.
The plaintiff in error, C. J. Shapiro (herein called the defendant), was convicted on a charge made by in*852formation that he unlawfully had in his possession described intoxicating liquor. There was evidence to prove the finding of such intoxicating liquor at a place in El Paso which was called “Shep’s Auto Stand,” that defendant was called “Shep,” and that he was in possession and charge of that place.
A witness for the prosecution was asked, “Who is reputed to be the owner of Shep’s Auto Stand?” After the witness had answered: “Mr. Shapiro, I suppose,” the defendant objected to the answer as being hearsay, and excepted to the action of the court in overruling the objection. The question gave notice that a responsive answer to it might be hearsay testimony. - This being so, it was not reversible error for the court to overrule the objection, which was not made until after the question was answered. Bailey v. Warner, 118 Fed. 395, 55 C. C. A. 329.
The court properly overruled the defendant’s motion for an instructed verdict in his favor, on the ground that there was no evidence that he was in possession of the liquor. Evidence adduced was such as to support a finding that the defendant was guilty of the offense charged. The record shows no reversible error.
The judgment is affirmed.